                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SCOTT JOHNSON,                                      Case No. 18-cv-01095-SVK
                                   8                   Plaintiff,
                                                                                            ORDER IN ANTICIPATION OF THE
                                   9            v.                                          JANUARY 19, 2019 HEARING
                                  10    TSUNG-YEN LIN, et al.,                              Re: Dkt. No. 28, 29
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The Parties, through counsel, notified the Court that the case had settled on November 9,
                                  14   2018. ECF 24. The Court issued an Order to Show Cause on November 13, 2018, setting forth
                                  15   that the Parties had until January 8, 2019, to file a stipulation of dismissal. ECF 26. The Court
                                  16   further ordered that if a dismissal was not filed by that date, the Parties were to appear on January
                                  17   15, 2019, to show cause as to why the case should not be dismissed and file a statement advising
                                  18   the Court as to (1) the status of the Parties’ efforts to finalize settlement, and (2) how much
                                  19   additional time was necessary to finalize the settlement and file the dismissal. Id.
                                  20          On January 8th, the Parties jointly represented to this Court that they “have been working
                                  21   diligently, but at this point, are still reviewing and editing the terms of the agreement.” ECF 27.
                                  22   The Parties further represented that the settlement agreement “should be executed soon” yet
                                  23   inexplicably requested another 60 days to file a dismissal. Id. The Court denied that request as
                                  24   excessive and ordered the Parties to file a dismissal by January 23, 2019, or to appear on January,
                                  25   29, 2019, to show cause as to why the case should not be dismissed. ECF 28.
                                  26          On January 23, 2019, Plaintiff’s counsel filed a statement, under oath, contravening ECF
                                  27   27 and stating that Defendants had not participated in the settlement process since December 28,
                                  28   2018. ECF 29. Plaintiff also misrepresents that the deadline to file a dismissal is January 29,
                                   1   2019, when in fact, it was January 23, 2019. Id.

                                   2          This matter is on the Court’s calendar for January 29, 2019 at 10:00 a.m. In anticipation

                                   3   of those proceedings, the Court ORDERS as follows:

                                   4       1. Counsel for both Parties will appear in person. Any previous orders permitting

                                   5           telephonic appearances are revoked.

                                   6       2. At the hearing, the Court will require an explanation from Plaintiff’s counsel as to their

                                   7           misrepresentations regarding settlement proceedings;

                                   8       3. The Court will also set a case schedule through trial at that time;

                                   9       4. The Parties are to meet and confer immediately regarding a schedule that both addresses

                                  10           the steps set forth in General Order 56 on an expedited basis and has this case prepared for

                                  11           trial on November 19, 2019, and the Parties shall be prepared to discuss that schedule with

                                  12           the Court at the hearing on January 29, 2019.
Northern District of California
 United States District Court




                                  13          SO ORDERED.

                                  14

                                  15   Dated: January 25, 2019

                                  16

                                  17
                                                                                                    SUSAN VAN KEULEN
                                  18                                                                United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
